358 F.2d 133
Helen MASCUILLI, Administratrix of the Estate of Albert Mascuilli, Deceased, Appellant,v.UNITED STATES of America, Appellee.
No. 15427.
United States Court of Appeals Third Circuit.
Argued December 17, 1965.
Decided January 31, 1966.
Rehearing Denied March 24, 1966.

Milton M. Borowsky, Philadelphia, Pa. (Abraham E. Freedman, Freedman, Borowsky & Lorry, Philadelphia, Pa., on the brief), for libellant-appellant.
Alan Raywid, Appellate Section, Civil Div., Dept. of Justice, Washington, D. C. (John W. Douglas, Asst. Atty. Gen., Drew J. T. O'Keefe, U. S. Atty., Alan S. Rosenthal, Atty., Dept. of Justice, Washington, D. C., on the brief), for appellee.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
This case is before us for the second time. In our judgment, upon consideration of the whole record, including, inter alia, appellant's thorough statements of her view of the questions involved, the findings of fact by the trial court that the vessel and its equipment were in a seaworthy condition at all times throughout the loading operations and that the accident was caused solely by the negligent operation of the stevedoring crew as stated in finding of fact #35, are not clearly erroneous. We find that the error, if any, is clearly not substantial in the references to the signal man, Majdowski in the trial findings of fact and conclusions of law. We have examined appellant's point with reference to the trial court's reassessment of damages. There is no necessity or use of our passing upon that argument.


2
The judgment of the district court will be affirmed.